NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted May 14, 2008*
                                   Decided May 16, 2008

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             JOHN L. COFFEY, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 06‐4009

UNITED STATES OF AMERICA,                    Appeal from the United States District Court for
     Plaintiff‐Appellee,                     the Northern District of Illinois, Eastern Division.

       v.                                    No. 00 CR 143 3

LISA TONEY,                                  Charles R. Norgle, Sr.
      Defendant‐Appellant.                   Judge.

                                          O R D E R

       Lisa Toney was convicted of federal crimes, including credit‐card fraud, after she
and her boyfriend obtained fraudulent credit cards in her husband’s name  and killed him
with a mail bomb after he found out.  Toney initially was sentenced to life imprisonment
and ordered to pay $141,942 in mandatory restitution, but her case was on direct appeal
when the Supreme Court decided United States v. Booker, 543 U.S. 220 (2005), and in light of
that decision we remanded for resentencing.  See  United States v. Toney, 177 Fed. App’x 486


       *
          After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 06‐4009                                                                              Page 2

(7th Cir. 2006).  On remand the district court lowered Toney’s overall term of imprisonment
to 300 months but otherwise reinstated the judgment, including the order of restitution. 
Toney appeals again, this time arguing that the district court erroneously ordered her to pay
the restitution immediately instead of setting payment schedules for her terms of
imprisonment and supervised release.

        Because Toney did not object in the district court to the lack of a payment schedule,
we review only for plain error.  United States v. Thigpen, 456 F.3d 766, 771 (7th Cir. 2006). 
Toney relies on this court’s holdings in Thigpen, United States v. Pandiello, 184 F.3d 682 (7th
Cir. 1999), and United States v. Mohammad, 53 F.3d 1426 (7th Cir. 1995), to argue that the
failure to set a payment schedule was plain error.  But after briefing in this case concluded,
we overruled those cases in United States v. Sawyer, Nos. 06‐1275, 06‐1614 & 06‐4030, 2008
WL 942653, at *6 (7th Cir. Apr. 9, 2008).  After Sawyer, payments during incarceration
should be handled through the Bureau of Prisons, not set by the district court.  Id. at *3.  So
the district court did not err at all by not setting a payment schedule for the term of
imprisonment.  It was error for the district court not to set a payment schedule for Toney’s
term of supervised release, see 18 U.S.C. § 3664(f)(2), but that error was not plain.  See
Sawyer, 2008 WL 942653, at *6.  

                                                                                   AFFIRMED.